*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
This application was filed as a divisional of 16/161,627 filed on 10/16/2018, which claims benefit in provisional application 62/572,928 filed on 10/16/2017.
This application repeats a substantial portion of prior Application No. 16/161,627, filed on 10/16/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The effective filing date of claims 1-20 is June 3, 2021. 
Claim 1 requires the step of combining the one or more chemical and/or biological species, pullulan, trehalose, and water to provide a mixture. Application ‘627 at paragraphs 0013, 0014, and 0059-0062 teaches combining one or more chemical and/or biological species, an aqueous solution of pullulan, and an aqueous solution comprising trehalose to provide a mixture. The “combining” step is claim 1 is broader than “combining” step described in ‘627.
Claim 6 is not supported in ‘627 because ‘627 does not teach at least 6 days. Paragraphs 0055 and 0067 of ‘627 provide support for at least 3 months.  
Claim 7 is not supported because application ‘627 does not provide support for one or more additives being added to the mixture, and/or to the one or more chemical and/or biological species, the pullulan, and/or the trehalose prior to drying. Application ‘627 at paragraph provides support for the polymer matrix further comprising one of more additional additives, but does not specify at which point in the method the one or more additives are added.
In claim 8, dissolution rate and friability are not supported in ‘627.
In claim 10, the mixture being formed into a foam is not supported in ‘627.
In claim 15, small molecule is not supported in ‘627.
In claim 16, antigen and nucleic acid that codes for an antigen are not supported in ‘627.
In claim 17, a protein subunit and a polysaccharide conjugate are not supported in ‘627.
In claim 18, the vaccine comprises an adjuvant is not supported in ‘627.
In claim 19, a lipid nanoparticle, an exosome, and a lysosome are not supported in ‘627.
In claim 20, helical virus, polyhedral virus, and complex virus are not supported in ‘627.  
Claim Status
Claims 1-20 are pending and examined.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small molecule” in claim 15 is a relative term which renders the claim indefinite. The term “small molecule” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martyn (WO 00/50013, Published August 31, 2000 – of record in IDS dated 07/15/2021) as evidenced by Stankovic (Chemical and Technical Assessment 65th JECFA, Chemical and Technical Assessment for Pullulan, pages 1-8, accessed June 19, 2020 from http://www.fao.org/fileadmin/templates/agns/pdf/jecfa/cta/65/pullulan.pdf - of record in IDS dated 07/15/2021).
The claims encompass a method of preserving and/or stabilizing one or more chemical and/or biological species comprising steps a and b. 
The teachings of Martyn are related to compositions comprising a matrix of a carbohydrate polymer. The compositions are obtained by the removal of solvent from a solution containing the carbohydrate polymer and any other components (Abstract). The compositions are suitable for use as delivery vehicles for active substances requiring rapid release (page 1 lines 3-8). Pullulan, any necessary excipients, and active agent to be delivered are mixed in a liquid, frozen in individual aliquots, and then lyophilized to remove the solvent and yield a rapidly-soluble matrix containing the active (page 3 lines 24-32). Suitable excipients include sugars such as trehaloses (paragraph bridging pages 4-5). The polymer matrix further comprises a bioactive agent as described on page 5 lines 19-37. Example 1 teaches a method of making a solid matrix of carbohydrate polymer and a sugar excipient selected from mannitol, raffinose, and trehalose (paragraph bridging pages 8-9). Example 2 teaches a method of making a solid matrix comprising a drug and carbohydrates (page 9). 
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Example 2 by replacing mannitol with trehalose, with a reasonable expectation of success because mannitol and trehalose are equivalent carbohydrate excipients that are suitable for making a polymer matrix in combination with pullulan (see example 1). Replacing one equivalent with another to obtain a predictable result supports obviousness. Example 2 does not state the solvent used to form the solutions. It would have been obvious to have utilized water because Example 1 teaches water as a suitable solvent for pullulan and trehalose. Modified method of Example 2 is a method of making a polymer matrix comprising combining pullulan, trehalose, water, and a chemical species into a solution and lyophilizing the solution to obtain a solid matrix comprising pullulan, trehalose, and the chemical species. Combining prior art elements according to known methods to obtain a predictable result supports obviousness.
The purpose of the claimed method is “preserving and/or stabilizing one or more chemical and/or biological species”. The purpose of the claimed method would have been achieved by the prior art method because prior art teaches a method of making a matrix that is structurally identical to the claimed matrix using the same method steps. Additionally, Martyn teaches that pullulan provides stability at ambient temperatures and humidities (paragraph bridging pages 2 and 3). It would have been reasonable to expect Martyn’s method to be a method of preserving and/or stabilizing one or more chemical and/or biological species. 
Regarding claim 2, modified Example 2 specifically teaches combining the drug with a solution of pullulan and a solution of trehalose. It would have been obvious to have modified Example 2 by forming a solution comprising pullulan and trehalose, and combined the drug with said solution, with a reasonable expectation of success because Martyn teaches that pullulan, any necessary excipients, and active agent are mixed in a liquid (page 3 third full paragraph). The broader teachings in Martyn do not limit how the pullulan, trehalose, and drug are combined into a solution and there is a limited number of ways the three components can be combined into solution and all ways would have been equally obvious.  
Regarding claim 3, prior art teaches lyophilizing which is freeze drying.
Regarding claim 4, it would have been obvious to have utilized pullulan PI-20 because Martyn teaches that pullulan PI-20 is suitable for making the polymer matrix. As evidenced by Stankovic, pullulan PI-20 has a number average molecular weight of about 100-200 kDa (Section 2 on page 1). The claimed range is obvious because it encompass the prior art range.
Regarding claims 5 and 6, the polymer matrix formed by the prior art method contains all of the structural elements of claimed polymer matrix and the two are formed by the same method steps, and it would have been reasonable to expect the prior art method to preserve and/or stabilize the one or more chemical and/or biological species from about 2°C to about 40°C for at least 6 days. 
Regarding claims 7 and 8, it would have been obvious to have added an effervescent couple to the solution in order to aid rapid dissolution rate of the polymer matrix, with a reasonable expectation of success because Martyn teaches using additional excipients that aid rapid disintegration and dissolution of solid matrices, the additional excipients being selected from effervescent couples (page 4 lines 1-4).
Regarding claims 9 and 10, it would have been obvious to have dispensed the solution into wells of a plastic blister pack followed by lyophilizing, with a reasonable expectation of success because Martyn teaches dispensing the solution into wells of a plastic blister pack followed by lyophilization (page 9 example 2). The solid matrices in the wells of the blister pack are shaped objects and have a specific shape.
Regarding claim 11, the step of dispensing the solution into wells of a blister pack meets the limitation that require coating the mixture onto a surface prior to drying because surface of the wells become coated with the solution.
Regarding claim 12, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified example 2 by replacing mannitol with trehalose, with a reasonable expectation of success because mannitol and trehalose are equivalent carbohydrate excipients that are suitable for making a polymer matrix in combination with pullulan (see example 1). Replacing one equivalent with another to obtain a predictable result supports obviousness. 
Prior to lyophilization, a solution contains 5% pullulan, 5% trehalose, and 20% dilitiazem. For calculation purpose, the weight of the solution is assumed to be 100 g. Therefore, the solution would have contained 5g of pullulan, 5g trehalose, and 20g of dilitiazem. Martyn teaches removing solvent, thus after the solvent is removed a dry polymer matrix with embedded dilitiazem having a mass of 30g is obtained. According to paragraph 0051 of the present specification, the term “polymer matrix” means a material which is made of at least one polymer and which forms a surrounding medium or structure. The claimed polymer matrix is interpreted to include pullulan and trehalose. This interpretation is consistent with the teachings in paragraph 0056 of the present specification where a polymer matrix is described as comprising about 37 wt. % pullulan and about 63 wt. % trehalose. Based on this embodiment, it is apparent that polymer matrix is term that describes a matrix containing a polymer and an excipient, excluding the one or more chemical and/or biological species. The polymer matrix in example 2 has a total mass of 10 g. The concentration of pullulan is 50 wt. % and the concentration of trehalose is 50 wt. % based on the dry weight of the matrix. The claimed concentration ranges are obvious because they encompass prior art concentrations.
Regarding claim 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified example 2 by varying the concentration of pullulan in solution from 5 % to 2.5 %, with a reasonable expectation of success because in Example 1 Martyn teaches that a polymer matrix may be formed by combining 5% trehalose with pullulan in a concentration of 0.25, 0.5, 1, and 2.5 % (paragraph bridging pages 8-9). It would have been obvious to have varied the concentration of pullulan over a range that was known to be suitable for making a polymer matrix. A matrix formed from a solution containing 5% trehalose and 2.5% pullulan would have contained 67 wt. % trehalose and 33 wt. % of pullulan based on the dry weight of the polymer matrix.
The claimed concentration ranges are obvious because they encompass prior art concentrations.
	Regarding claim 14, it would have been reasonable to expect the drying step in modified Example 2 to result in the formation of an amorphous polymer matrix because the drying step is carried out on a solution comprising the same elements as claimed and the “wherein” clause expresses the intended result of a process step positively recited.  
Regarding claim 15, it would have been obvious to have further modified example 2 method by replacing dilitiazem with a vaccine, with a reasonable expectation of success because Martyn teaches that the polymer matrix is a suitable carrier for a vaccine (page 6 lines 30-33).
	Regarding claims 16 and 18, it would have been obvious to have selected an antigen plus an adjuvant as the vaccine, with a reasonable expectation of success because Martyn teaches that suitable vaccines include antigens plus adjuvants, among others (paragraph bridging pages 6-7 and page 7 second paragraph). 
	Regarding claim 17, it would have been obvious to have selected the antigen from a live attenuated virus with a reasonable expectation of success because Martyn teaches suitable vaccines include live and attenuated viruses (paragraph bridging pages 6 and 7). 
	Regarding claim 20, it would have been obvious to have formed a vaccine as a live and attenuated virus of influenza, with a reasonable expectation of success because Martyn teaches suitable vaccines include live and attenuated viruses, where the preferred vaccines are effective against influenza (paragraph bridging pages 6 and 7). Live and attenuated influenza virus meets the limitation that requires the virus that is an envelope virus. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martyn as evidenced by Stankovic as applied to claims 1-18 and 20 above, and further in view of Rao (US 2007/0237826 A1 Published October 11, 2007).
The claim encompasses the method of claim 15, wherein the vaccine further comprises a lipid nanoparticle. 
The teachings of Martyn are relied upon as summarized above. Martyn does not teach limitations of claim 15.
The teachings of Rao are related to lipid nanoparticles for oral delivery of antigen delivery systems (Abstract). The nanoparticles are in the form of a tablet, a capsule, or oral controlled release substance (paragraph 0015). One embodiment includes a method of immunizing a mammal comprising administering to said mammal a nanoparticle system comprising lipids, an antigen, an adjuvant, a lectin, at least one polymer, and a pharmaceutically acceptable carrier (paragraph 0020). Lipid nanoparticle system confers enhanced stability against the harsh environment of the GI tract and high binding affinity for the mucosal cells of the Peyer’s patch. Accordingly, an optimal system is provided for administering vaccines (paragraph 0025).
The teachings of Martyn and Rao are related to compositions comprising a vaccine intended for oral administration, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person skilled in the art before the effective filing date of the claimed invention to have formed Martyn’s polymer matrix by incorporating the vaccine as a lipid nanoparticle system comprising elements as described by Rao, with a reasonable expectation of success because Rao teaches that a vaccine formulated as a lipid nanoparticle system is suitable for oral administration of the vaccine. One of skill would have been motivated to incorporate the vaccine as a lipid nanoparticle system in Martyn’s polymer matrix because Rao teaches that the nanoparticle system is an optimal system for vaccine delivery, the system confers enhanced stability against the harsh environment of the GI tract and has high binding affinity for the mucosal cells of the Peyer’s patch. Combining prior art elements according to known methods to obtain predictable results supports obviousness. 
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, and 6 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/918,377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim and present claims are drawn to methods that require steps that overlap in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617